Citation Nr: 1507158	
Decision Date: 02/19/15    Archive Date: 02/26/15

DOCKET NO.  09-14 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral carpal tunnel syndrome.

2. Entitlement to service connection for bilateral carpal tunnel syndrome.

3. Entitlement to service connection for a heart condition as due to the anthrax vaccine or as secondary to service-connected posttraumatic stress disorder (PTSD). 

4. Entitlement to an effective date earlier than October 27, 2006 for service connection for irritable bowel syndrome.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1978 until July 1991, including service in southwest Asia from October 1990 through April 1991.

The matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico in April 2008.  

The question of whether new and material evidence has been received to reopen a claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  

The Veteran also perfected an appeal of the effective date for service connection for tinnitus that was assigned in a November 2007 rating decision.  However, in a subsequent April 2013 rating decision the Veteran was granted an earlier effective date that resulted in a full grant of the benefit sought on appeal.  Accordingly, this issue is no longer in appellate status and will not be further addressed.  

The issues of entitlement to service connection for bilateral carpal tunnel syndrome and entitlement to service connection for a heart condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1. Service connection for bilateral hand numbness was denied in a November 1998 rating decision.  The Veteran did not submit a timely substantive appeal of this decision and it became final.

2. Evidence received since the November 1998 rating decision as to the issue of service connection for bilateral hand numbness is relevant and not cumulative of facts previously considered.

3. The Veteran served in southwest Asia from October 1990 through April 1991. 

4. On April 14, 2000, the Veteran's appeal for service connection for giardia lamblia was withdrawn.

5. On April 20, 2001, the Veteran filed a claim for service connection for a digestive system condition. 

6. In April 2002, the RO denied the Veteran's claim for service connection for a condition secondary to his medication for hiatal hernia.

7. In October 2002, the Veteran submitted a timely notice of disagreement of the April 2002 rating decision claiming that "new evidence" from July 2002 was relevant to his claim for service connection secondary to his medication.

8. In April 2008, the RO issued a rating decision granting service connection for irritable bowel syndrome (also claimed as a stomach condition). 


CONCLUSIONS OF LAW

1. The November 1998 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2014).

2. New and material evidence having been received; the claim for service connection for bilateral hand numbness is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3. The criteria for an effective date of April 20, 2001, for the grant of service connection for irritable bowel syndrome, have been met. 38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.156 (b), 3.159, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence for Service Connection for Bilateral Hand Numbness

In general, decisions of the agency of original jurisdiction (the RO) or the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.104, 20.1100, 20.1103.  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  See Knightly v. Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted to agency decision makers.  New and material evidence can be neither cumulative, nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).  The evidence need not relate to the specific reason why the claim was last denied; rather it need only relate to any unestablished fact necessary to substantiate the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to assist.  Id.

The Board notes that if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  See 38 C.F.R. § 3.156(c).  However, the evidence of record does not indicate that any relevant service department records were associated with the claims file after the November 1998 rating decision and therefore the provisions of 38 C.F.R. § 3.156(c) are not applicable to the present claims.  Therefore, the decision may be reopened only if new and material evidence has been secured or presented since the last final rating decisions.  38 U.S.C.A. § 7104(b); see Glynn v. Brown, 6 Vet. App. 523, 527 (1994).

The Veteran's claim for bilateral hand numbness was adjudicated in November 1998.  The RO determined that the Veteran's claim was not well grounded, as there was no evidence of treatment during his active service for "hand numbness." In order to establish a well-grounded claim, it was necessary to provide evidence which demonstrates that the claimed condition was incurred or aggravated by military service.  Accordingly, the Veteran's claim for service connection was denied.  No appeal of this decision was perfected, and the decision was final a year after notification to the Veteran. 

The Board notes that the Veteran's denial for "bilateral hand numbness" became final in November 1999 based upon the denial due to lack of a well-grounded claim, which prompts consideration of Section 7 of the VCAA.  Section 7 of the VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099, provides that, if a claim that was denied as not well grounded became final between July 14, 1999, and November 9, 2000, it may be readjudicated under the VCAA "as if the denial or dismissal had not been made," provided a timely request is filed by the claimant or on the Secretary's own motion.  See Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1343 -44 (Fed. Cir. 2003).  However, Section 7 required that a request had to be filed by the claimant no later than two years after the date of the enactment of the VCAA, i.e., not later than November 9, 2002.  In the instant case, the Veteran did not re-apply for "bilateral carpal tunnel" or "bilateral hand numbness" until after November 9 2002.  Therefore, Section 7 of the VCAA does not apply to the Veteran's claim for bilateral hand numbness.  

The Veteran has alleged that new and material evidence exists and has requested that his claim for service connection for bilateral hand numbness be reopened.  Records received subsequent to the November 1998 rating decision include: statements from the Veteran, records from the San Juan VAMC, the Boston VAMC, and the Miami VAMC.  These records indicate that the Veteran has a current bilateral carpal tunnel disability and that he was diagnosed with bilateral carpal tunnel syndrome in October 1993.  The Veteran has provided statements that report that his carpal tunnel syndrome is due to his work in a turret that caused stress on his hands and elbows.  

The evidence received since the November 2008 rating decision relates to the existence of a current bilateral carpal tunnel disability with evidence indicating a possible link between the Veteran's condition and his active service.  Thus, presumed credible, the additional evidence relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  Accordingly, the Board finds that the claim for service connection for bilateral hand numbness is reopened.

Entitlement to an Effective Date Prior to October 27, 2006 for Service Connection for Irritable Bowel Syndrome

The Veteran seeks an effective date prior to October 27, 2006, for the grant of service connection for irritable bowel syndrome (IBS) and argues that service connection should have been granted back to July 30, 1991 when he was initially granted service connection for a hiatal hernia.  

Except as otherwise provided, the effective date of an award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase shall be fixed in accordance with the facts found, but shall be no earlier than the date of receipt of the application thereof.  38 U.S.C.A. § 5110(a).  The statutory provision is implemented by regulation, which provides that the effective date for an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.

As the Veteran's claim is for irritable bowel syndrome and the Veteran served in southwest Asia from October 1990 through April 1991 including participation in Operation Desert Storm, the Veteran's claim for service connection is presumed under 38 U.S.C.A. § 1117.  See 38 U.S.C.A. § 1117; 38 C.F.R. §§ 3.303, 3.317.  In November 1994, Congress enacted the Persian Gulf War Veterans' Benefits Act, as title I of Public Law No. 103-446. That statute, in part, added a new section 1117 to title 38, United States Code, authorizing VA to compensate any Persian Gulf Veteran suffering from a chronic disability resulting from an undiagnosed illness, or combination of undiagnosed illnesses, which became manifest either during active duty in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more within a presumptive period following service in the Southwest Asia theater of operations during the Persian Gulf War.  Under 3.317, gastrointestinal signs or symptoms were noted to be signs or symptoms that may be manifestations of an undiagnosed illnesses.  See 38 C.F.R. § 3.317 (1995).  Accordingly, a claim filed on, pending, or filed after November 2, 1994 will be presumed to warrant service connection under 38 C.F.R. § 3.317. 38 C.F.R. §§ 3.303, 3.317.

As will be described below, the earliest pending claim for the Veteran's contended condition is dated April 20, 2001; and therefore, the Veteran warrants an earlier effective date of April 20, 2001. 

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151.  Any communication or action indicating intent to apply for one or more benefits under the laws administered by VA from a claimant may be considered an informal claim.  38 C.F.R. § 3.155.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if the formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of the receipt of the informal claim.  38 C.F.R. § 3.155.  The mere presence of medical evidence of a disability does not constitute a claim; rather, the veteran must assert a claim either expressly or impliedly.  VA is not required to conjure up issues not raised by the claimant. Brannon v. West, 12 Vet. App. 32, 35 (1998).

The Veteran initially filed service connection for a stomach ulcer on September 13, 1991.  As a result, in April 1993, the Veteran was granted service connection for sliding hiatal hernia with gastroesophageal reflux as of July 30, 1991.  The Veteran did not appeal this rating decision.  In April 1996, the Veteran filed service connection for giardia lamblia, a type of intestinal infection, which he indicated he had for multiple years but had been improperly diagnosed in the past.  In March 1997, the Veteran's claim for service connection for the intestinal infection was denied and he perfected an appeal to the Board in July 1997.  

Prior to promulgation of a decision by the Board, the Veteran submitted a statement requesting that his appeal for giardia lamblia (the intestinal infection) be withdrawn, which was received by the San Juan RO on April 14, 2000.  Accordingly, the Veteran's appeal for giardia lamblia was withdrawn and the March 1997 denial of service connection became final.  38 C.F.R. §§ 20.204; 20.1103 (2000).  As discussed previously, the Veteran's denial became final in April 2000, which prompts discussion of Section 7 of the VCAA.  However, the March 1997 rating decision denied the Veteran's claim for service connection for giardia lamblia on the merits.  The claim was not denied as not being well grounded; therefore Section 7 of the VCAA does not apply and the rating decision became final.

As the April 1993 and March 1997 rating decisions are final, in the absence of an assertion of clear and unmistakable error, they are not the appropriate point from which to determine the effective date of the current award. See Rudd v. Nicholson, 20 Vet. App. 296 (2006) (finding that only a request for revision based on CUE could result in the assignment of an effective date earlier than the date of a final decision as free-standing claims for earlier effective dates vitiate the rule of finality).

Then, on April 20, 2001, the Veteran then filed a claim for service connection for a digestive system condition.  In June 2001, the Veteran submitted a statement reporting that due to his hiatal hernia, he was taking medication that was causing him digestive system problems.  In April 2002, the RO denied the Veteran's claim that was described as service connection for a condition secondary to his medication for hiatal hernia.

However, a review of the record reflects that the April 2002 rating decision did not become final.  In October 2002, the Veteran submitted a statement claiming that "new evidence" from July 2002 was relevant to his claim for service connection secondary to his medication.  The RO construed this statement to be a new claim for an increased rating for his hiatal hernia.  The fact the RO treated a submission as a new claim does not foreclose the possibility that it may have also contained new and material evidence pertaining to the prior claim and did not relieve VA of its obligations under 3.156(b).  Bond v. Shinseki, 659 F.3d 1362, 1368 (Fed. Cir. 2011). 

Under § 3.156(b), when new and material evidence is received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period. 

When 3.156(b) applies, and evidence is received during the appeal period following a disallowance, resulting in a later grant of service connection, the effective date will be as though the former decision had not been rendered.  38 C.F.R. § 3.400(q)(1).  In such cases a rating decision does not become final, and any "subsequent decision based on such evidence relate[s] back to the original claim." Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011); see also Young v. Shinseki, 22 Vet. App. 461, 466 (2009)("When VA fails to consider new and material evidence submitted within the one-year appeal period pursuant to § 3.156(b), and that evidence establishes entitlement to the benefit sought, the underlying RO decision does not become final."); King v. Shinseki, 23 Vet. App. 464, 467 (2010)(Citing § 3.160(c), definition of pending claim, the CAVC held that if new and material evidence had been submitted but had not been acted upon, the Veteran's claim could still be pending until a decision had been made on that evidence).

Here, the Veteran's claim had previously been denied by the RO based upon lack of evidence of a current condition.  The October 2002 statement reported that the Veteran did have a current condition and that testing in July 2002 at the San Juan VAMC was demonstrating a worsening of that condition.  This statement could reasonably be construed as a notice of disagreement with the April 2002 denial.  Therefore, the Board finds that the Veteran's claim for service connection secondary to his medication was a pending claim under 3.156(b) until the adjudication of the Veteran's claim in August 2008, when the Veteran's claim for service connection was granted.  Accordingly, the date of receipt of the Veteran's claim for service connection for IBS (previously claimed as a stomach condition) is April 20, 2001 and an earlier effective date of April 20, 2001 is warranted.  38 C.F.R. § 3.400.

However, the Board notes that only the effective date of the Veteran's claim for service connection is currently before the Board on appeal.  The Board recognizes that both the Veteran's claims for hiatal hernia and IBS warrant service connection.  However, the Board notes that separate assigned ratings for both conditions results in impermissible pyramiding under 4.14.  The evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2014).  The Veteran is service connected for IBS under diagnostic code 7319 and he is receiving a separate rating for his hiatal hernia under diagnostic code 7346.  

Specifically the Board notes that 38 C.F.R. § 4.113 states that "diseases of the digestive system, particularly within the abdomen, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  Accordingly, certain co-existing diseases do not lend themselves to separate ratings without violating the principle against pyramiding." 38 C.F.R. § 4.113 (2014).  Further, 38 C.F.R. § 4.114 states that Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 are not to be separately rated but, rather, a single evaluation is assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevations.  38 C.F.R. § 4.114.

Accordingly, to the extent that service connection is concerned, the Board finds that an earlier effective date of April 20, 2001 is warranted.  In implementing this grant, however, the RO should be mindful of the rule against pyramiding and the provisions of 38 C.F.R. § 4.113.

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In this instance, as the Veteran's initial denial for giardia lamblia in 1997 was promulgated prior to the enactment of the VCAA in 2000, he did not receive VCAA notice prior to the initial adjudication of his claim.  However, the Veteran has been granted service connection for IBS as of the first time he applied for service connection for a stomach disorder since the enactment of the VCAA, so to that extent the Board finds that any question as to the appropriate disability rating or effective date is moot. See Dingess, 19 Vet. App. at 473.  Moreover, neither the Veteran, nor his representative has asserted that any defect in notice provided to the Veteran or that it has affected the fairness of the adjudication. 
 See Mayfield, 444 F.3d at 1328. 

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA or identified by the Veteran.  All identified and available relevant documentation has been secured and all relevant facts have been developed.  There remains no issue as to the substantial completeness of the claims.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.


ORDER

New and material evidence having been received; the claim for entitlement to service connection for bilateral hand numbness is reopened.

An effective date of April 20, 2001 for service connection for irritable bowel syndrome is granted.


REMAND

A preliminary review of the record reflects that further development is necessary regarding the remainder of the Veteran's claims.  Specifically, the duty to assist has not been satisfied.

In determining whether the duty to assist requires that a VA medical examination or medical opinion be obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim. 38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4). 

With respect to the third factor above, the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  Id. 

In the present case, the Veteran has not been afforded a VA examination in relation to his claim for service connection for bilateral carpal tunnel.  In January 1989, the Veteran was referred to neurology department due to complaints of "numbness and tingling" in his left arm for two months with decreased sensation in his left thumb.  The examiner indicated that the Veteran's complaints were not due to cervicalgia.  In a May 1991 "Southwest Asia Demobilization/Redeployment Medical Evaluation" the Veteran reported pain on left side under arm, shoulder.  While the Veteran's separation examination does not note any complaints related to hand numbness or elbow problems, the Veteran's "Report of Medical History" from May 1991 reports a history of a painful or "trick" shoulder or elbow.  

After service, the Veteran was seen in October 1993 by a private physician in Massachusetts.  The Veteran reported intermittent tingling predominately in the ulnar distribution, more pronounced on the right, occurring when the bellows are kept in a flexed position or when the arms are outstretched as on a steering wheel. The examiner's impression was "intermittent ulnar distribution dysthesias most likely secondary to traction on the ulnar nerve upon maintaining a flexed position."  The examiner stated that these symptoms are quite common as individuals reach the age of 30 and over.   

The records indicate that when the Veteran visited the Boston VAMC in September 1993 he reported that he had been having problems with his hands and that he had been diagnosed with carpal tunnel syndrome by the emergency room in his town.  However, in October 1993 the Boston VAMC records indicate in a Rehab report that his EMG results to the upper extremities indicated "clinical findings of fibromyalgia."  However, in a 2003 fibromyalgia VA examination, however, the Veteran denied any difficulties with his upper extremities that was not related to back pain and was not found to have fibromyalgia.

The Veteran's current VA treatment records indicate that he has been diagnosed with bilateral carpal tunnel syndrome since August 2005, and the Veteran reports that the condition developed due to the work he provided as a turret systems mechanic.  However, as the Veteran's private opinion does not indicate if the Veteran's condition was either incurred or aggravated by service and as the November 2003 VA examination for fibromyalgia raises questions regarding the continuity of his symptoms, the Board finds that a VA opinion is necessary regarding the etiology of his current bilateral carpal tunnel syndrome.  

As the record contains evidence that the Veteran has a current diagnosis of bilateral carpal tunnel, evidence of an event in service complaints (at least regarding the left arm) and evidence suggesting a connection between the Veteran's current condition and his active service, the Board is of the opinion that the Veteran has met the criteria of 38 C.F.R. § 3.159 and a VA examination should be obtained.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the Veteran's claim for a heart condition, the Veteran's records indicate that he was seen in November 1998 at the Miami VAMC with chest pain that radiated into his left shoulder.  On admission, the Veteran was found to have evidence of a recent inferior myocardial infarction and was noted to have a history of smoking a pack per day for twenty years.  He reported no prior history of cardiovascular problems and that as recently as a few months prior to this event he was able to perform stair climbing and walking without chest pain or shortness of breath.  In July 2005, the Veteran had a subsequent cardiac catheterization at the San Juan VAMC.  His current VA records indicate that the Veteran has been diagnosed with coronary artery disease, congestive heart failure, and has undergone consultations for a possible heart transplant.  

He has asserted that his current heart disabilities are the result of taking the anthrax vaccine in-service.  He has provided documentation that adverse reactions to the anthrax vaccine have been related to high blood pressure, enlarged hearts (cardiomegaly) and cardiovascular dystrophy.  His representative has argued that the Veteran's service connected PTSD may have caused or aggravated his heart condition.  

The Veteran's STR (service treatment records) indicate multiple reports of chest pain from November 1987 through November 1988, however, these complaints were determined to be the result of gastrointestinal reflux.  Health risk appraisal completed in September 1990 indicated that the Veteran was "very risky" based upon his nutrition, smoking, and tobacco smoke exposure.  A family history of cardiovascular problems was also reported.  

As the record contains evidence that the Veteran has multiple current heart problems, evidence of an event in service complaints of chest pain, as well as, assertions of secondary service connection, the Board is of the opinion that the Veteran has met the criteria of 38 C.F.R. § 3.159 and a VA examination should be obtained.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to provide an opinion as to the nature and etiology of any current bilateral carpal tunnel disability.  The examiner should provide opinions as to the following: 

a. Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current carpal tunnel syndrome was incurred as a result of his active service.  The examiner should specifically discuss the Veterans in-service complaints of left arm numbness in 1989, his diagnosis of ulnar paresthesias/ bilateral carpal tunnel in 1993. 

The claims file should be reviewed in conjunction with this request and the report thereof should reflect that such review occurred.  Any examiner is advised that the Veteran is competent to report in-service injuries, his symptoms and history.  Such reports must be specifically acknowledged and considered in formulating any opinions.  A thorough rationale, to include reference to relevant evidence of record as appropriate, should be provided for all opinions expressed.  If the examiner is unable to provide a requested opinion, a supporting rationale must be given concerning why the opinion cannot be provided.  

2. Schedule the Veteran for a VA examination to determine the nature and etiology of any current heart condition.  The examiner should provide opinions as to the following:

a. Whether it is at least as likely as not (a 50 percent or greater probability) that any of the Veteran's current heart conditions were incurred as a result of his active service.  The examiner should specifically discuss the Veterans in-service complaints of chest pain and his receipt of the anthrax vaccine during service.

b. If not, please provide an opinion whether it is at least as likely as not (a 50 percent or greater probability) that any of the Veteran's current heart conditions were due to the Veteran's service-connected PTSD.  

c. If not, please provide an opinion whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's heart condition were aggravated by the Veteran's service-connected PTSD.  

The examiner is informed that "aggravation" is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms.  If aggravation is present, the clinic is to indicate, to the extent possible, the approximate level of disability present (i.e., a baseline) before the onset of the aggravation. 

The claims file should be reviewed in conjunction with this request and the report thereof should reflect that such review occurred.  Any examiner is advised that the Veteran is competent to report in-service injuries, his symptoms and history.  Such reports must be specifically acknowledged and considered in formulating any opinions.  A thorough rationale, to include reference to relevant evidence of record as appropriate, should be provided for all opinions expressed.  If the examiner is unable to provide a requested opinion, a supporting rationale must be given why such an opinion cannot be provided. 

3.  The AOJ should then take any additional development action it deems proper.  When the development requested has been completed, the case should again be reviewed by the AOJ on the basis of the additional evidence and readjudicated.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


